DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or fairly suggest,
a second retainer that is provided on and protruding from the inner circumferential surface of the housing and retains a sensor substrate carrying the position detector and a reinforcing rib that is provided on the inner circumferential surface of the housing and that extends between and is in direct contact with the second and third retainer and not in contact with the sensor substrate.
The prior art that come closest to teaching these limitations is Migata et al. US 2013/0026888 A1 (Migata).  However, Migata does not teach a second retainer that retains a sensor substrate that carries the position detector from the inner circumferential surface.  Additionally, Migata does not teach a reinforcing rib that is in direct contact with the second and third retainer.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited reference taken singly or in combination does not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        10 August 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731